Pannbll, Judge,
dissenting. I concur with the statement of the majority that “one of the oldest principles in the law” (at least since the Judiciary Act of 1799, Cobb’s Digest, p. 470) is that ordinarily a general allegation of negligence is good as against a general demurrer and the lack of a more particular allegation of negligence does not make the petition subject to general demurrer; however, there is another principle of law in the state equally as old that “[specifications of negligence do not constitute the entire pleading and the fact that the petition may contain general allegations of negligence which are good as against a general demurrer does not demand the conclusion, or necessarily justify the conclusion, that the petition as a whole sets forth a cause of action. Negligence alone does not give a right of action to an injured person against the negligent person unless the negligence be the proximate cause of the injury and damage. Western & A. R. v. Frazier, 66 Ga. App. 275 (18 SE2d 45); Kleinberg v. Lyons, 39 Ga. App. 774 (148 SE 535); Doby v. Florence Constr. Co., 71 Ga. App. 888 (32 SE2d 527); Stallings v. Georgia Power Co., 67 Ga. App. 435 (20 SE2d 776); Western & A. R. v. Crawford, 47 Ga. App. 591 (170 SE 824); Queen v. Patent Scaffolding Co., 46 Ga. App. 364 (167 SE 789); Williams v. Southern R. Co., 76 Ga. App. 559 (46 SE2d 593); Gallovich v. Ellis, 55 Ga. App. 780 (191 SE 384); Powell v. Waters, 55 Ga. App. 307 (190 SE 615); Walters v. Berry Schools, 40 Ga. App. 751 (151 SE 544).” Davis v. Aiken, 111 Ga. App. 505, 508 (142 SE2d 112). And equally old is another rule “[e]ven though the plaintiff may have alleged in direct terms that the acts of negligence alleged were the proximate cause of the injury, the allegation of proximate cause is a mere conclusion unless the facts alleged support that conclusion, and this conclusion is to be disregarded where the particular facts are contradictory of it, or even where they merely fail to support it. Flynt v. Southern R. Co., 7 Ga. App. 313 (1) (66 SE 957); Southern Wood Preserving Co. v. Resaca Lumber Co., 29 Ga. App. 501 (2) (116 SE 32); Meriweather v. Atlanta Transit Co., 83 Ga. App. 783, 788 (64 SE2d 702); Green v. Spears, 181 Ga. 486, 490 (182 SE 913).” Davis v. Aiken, supra, p. 509. The majority opinion seemingly ignores *314these corollary rules and gives them no consideration whatsoever in making their determination as to the sufficiency of the petition and, in arriving at their conclusion, apply only part of the law applicable. While it may be true that in so doing they are applying a more desirable rule of pleading set forth in our new Civil Practice Act (Ga. L. 1966, p. 609) which presently becomes effective September 1, 1967, (see dissenting opinion of Judge Hall in Davis v. Aiken, supra, on page 515), I do not conceive it to be my duty or my prerogative to apply these rules until they are legally effective. I must decide cases under what I deem the law to be, irrespective of my personal opinion as to its correctness and should never under any circumstances render an opinion merely because I think that is what the law should be.
Under our Code, particularly Code § 81-101 “[a]s construed by the courts of this State, this statutory provision requires a higher degree of certainty in pleading than was necessary at common law. . .” Cedartown Cotton &c. Co. v. Miles, 2 Ga. App. 79, 80 (58 SE 289). In reference to a similar statute later enacted in England (Ord. XIX, r. 4.) it was said “[i]t will be obvious, however, that as the plaintiff [is] now confined to one statement of his cause of action, it has become much more essential than heretofore that such statement should be very carefully framed after a most accurate examination, not only into the facts but of the evidence that can be certainly adduced in support of them. . .” Chitty’s Pleading Vol. 2, p. 10'. While I might not agree with this strict rule, nevertheless, I am bound to enforce it. Accordingly, I must therefore dissent from the ruling of the majority.